         Case 1:17-cr-00201-ABJ Document 565 Filed 03/25/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

              v.
                                                 Crim. No. 17-201 (ABJ)
PAUL J. MANAFORT, JR., et al.,

                   Defendants.

                                 NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of

Adam Jed as counsel for the Government in the above-captioned matter.




                                                  Respectfully submitted,

                                                  ROBERT S. MUELLER, III
                                                  Special Counsel

Dated: March 25, 2019                             /s/ Adam Jed
                                                  U.S. Department of Justice
                                                  Special Counsel’s Office
                                                  950 Pennsylvania Avenue NW
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 616-0800
                                                  Attorney for the United States of America
